Citation Nr: 0911421	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as 
due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, as due to herbicide exposure.

3.  Entitlement to service connection for numbness of the 
right hand, as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for numbness of the 
left hand, as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for numbness of the 
right foot, as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for numbness of the 
left foot, as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to an initial compensable disability rating 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi and 
Montgomery, Alabama.  In January 2005, the Veteran's claims 
file was temporarily transferred from the Montgomery RO to 
the Jackson RO, and was returned in March 2005.  

In January 2005, the Jackson RO denied service connection for 
diabetes mellitus, type II, numbness in the bilateral hands 
and feet, hearing loss, tinnitus, gunshot wound to the right 
leg and post-traumatic stress disorder (PTSD).  In his notice 
of disagreement (NOD) to the issues of entitlement to service 
connection for numbness of the bilateral hands and feet, the 
Veteran clarified that he was claiming these as secondary to 
his diabetes mellitus, type II.

In April 2006, the Montgomery RO granted service connection 
for a shrapnel wound to the right leg, tinnitus, bilateral 
sensorineural hearing loss and PTSD; as this is considered a 
full grant of benefits, service connection for these issues 
is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The Veteran filed a timely notice of 
disagreement to his assigned noncompensable disability rating 
for bilateral sensorineural hearing loss.  

In August 2006 the RO denied service connection for prostate 
cancer and GERD.  In his NOD to this decision, he clarified 
that he was claiming service connection for a prostate 
condition which was symptomatic of problems which could lead 
to prostate cancer, and that prostate cancer would be due to 
his herbicide exposure. 

In February 2009, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran 
has prostate cancer that is related to service, to include as 
due to exposure to herbicides. 

2.  There is no competent medical evidence that the Veteran 
has diabetes mellitus, type II, which is related to service, 
to include as due to exposure to herbicides. 

3.  There is no competent medical evidence showing the 
Veteran has numbness of the right hand as a result of, or 
proximately due to, a service-connected disability. 

4.  There is no competent medical evidence showing the 
Veteran has numbness of the left hand as a result of, or 
proximately due to, a service-connected disability. 

5.  There is no competent medical evidence showing the 
Veteran has numbness of the right foot as a result of, or 
proximately due to, a service-connected disability. 

6.  There is no competent medical evidence showing the 
Veteran has numbness of the left foot as a result of, or 
proximately due to, a service-connected disability.

7.  The Veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
both ears.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).   

2.  Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).   

3.  Numbness of the right hand is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2008). 

4.  Numbness of the left hand is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2008). 

5.  Numbness of the right foot is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2008). 

6.  Numbness of the left foot is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2008). 

7.  The criteria for a compensable initial rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the Veteran's claims for service connection, the 
duty to notify was satisfied by way of a letter(s) sent to 
the appellant in October 2004 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The Board notes that the Veteran has claimed service 
connection for numbness of the bilateral hands and feet, as 
secondary to his diabetes mellitus, type II, and that he has 
not received notice regarding the evidence that would be 
needed to warrant a claim for service connection on a 
secondary basis.  However, notice for the Veteran's secondary 
service connection claims is not required because these 
issues involve claims that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran received this notice in 
May 2006.

With regard to the Veteran's service connection claims, 
although this notice was not provided until May 2006, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In terms of his claim for a higher initial rating for his 
hearing loss, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's hearing transcript and lay statements have been 
associated with the record.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge and was afforded VA 
medical examinations in February and March 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection - Herbicide Exposure

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Service connection - Diabetes Mellitus, type II  

The Veteran has contended that he has diabetes mellitus, type 
II, as a result of exposure to herbicides while serving in 
Vietnam.  At his hearing, he indicated that he had no current 
diagnosis of diabetes mellitus, type II.  His representative 
noted that the Veteran wanted his testimony regarding his 
blood sugars and his claimed secondary numbness in his hands 
and feet to be on the record, in case he was eventually 
diagnosed with diabetes mellitus, type II.  

A March 2006 VA diabetes mellitus examination report shows 
that the Veteran indicated that he had not had a diagnosis of 
diabetes mellitus, but has a history of borderline blood 
sugars which were initially noted in 1996.  The Veteran 
denied any ketoacidosis or hypoglycemic reactions.  He did 
not check his blood sugar and was not on any medications for 
diabetes.  The assessment was impaired glucose tolerance.  

As noted above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra.  
Diabetes mellitus, type II warrants service connection on a 
presumptive basis when the Veteran served in the Republic of 
Vietnam during the Vietnam era and has a current diagnosis.  
38 C.F.R. § 3.307, 3.309.  The Veteran served in Vietnam; 
however, in the present case, there is no evidence that the 
Veteran has a diagnosis of diabetes mellitus, type II.  As 
such his claim for service connection for diabetes mellitus, 
type II, based on exposure to herbicides, must be denied. 

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, as there is no evidence that the Veteran has a 
current diagnosis of diabetes mellitus, type II, there would 
be no basis upon which to grant service connection on a 
direct basis, either.  38 C.F.R. § 3.303, Brammer, supra.

As noted, the Veteran has contended he has diabetes mellitus, 
type II, as a result of exposure to herbicides while in 
service.  However, since the Veteran is a layperson, he is 
not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Service connection - Prostate Condition  

The Veteran has contended that he has a prostate condition, 
which is symptomatic of problems leading to prostate cancer, 
and that his prostate cancer would be a result of exposure to 
herbicides while serving in Vietnam.  At his hearing, he 
indicated that he had no current diagnosis of prostate 
cancer, but that he had a prostate nodule that had been 
monitored every nine months but was now being monitored only 
once a year.  

A June 2006 letter from the Veteran's private physician shows 
that the Veteran underwent a prostate biopsy in April 2004, 
which showed no evidence of any abnormality, or of prostate 
cancer.  The private physician noted that, since that time, 
the Veteran had been seen regularly at nine month intervals, 
and that his prostate specific antigen (PSA) levels remained 
in the normal range.

As noted above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra.  
Prostate cancer warrants service connection on a presumptive 
basis when the Veteran served in the Republic of Vietnam 
during the Vietnam era and he has a current diagnosis.  
38 C.F.R. § 3.307, 3.309.  The Veteran served in Vietnam; 
however, there is no evidence that the Veteran has a 
diagnosis of prostate cancer or a related prostate condition.  
As such his claim for service connection for prostate cancer, 
based on exposure to herbicides, must be denied. 

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
However, as there is no evidence that the Veteran has a 
current diagnosis of prostate cancer or a related prostate 
condition, there would be no basis upon which to grant 
service connection. 

As noted, the Veteran has contended he has a condition which 
may lead to prostate cancer, as a result of exposure to 
herbicides while in service.  However, since the Veteran is a 
layperson, he is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert, supra..

Secondary Service Connection - numbness in hands and feet

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Veteran claims he has numbness in his hands and feet as a 
result of his diabetes mellitus, type II.  However, since 
service connection for diabetes mellitus, type II, has been 
denied, service connection for any disability secondary to 
diabetes mellitus, type II must thus be denied as a matter of 
law.  38 C.F.R. § 3.310 (2008); see e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board notes that, at his 
hearing, the Veteran indicated that he had undergone back 
surgery and that his doctor told him that his back 
disability, which is not service-connected, was at least 
partially responsible for the numbness in his right leg.  A 
March 2006 VA examiner diagnosed the Veteran with carpel 
tunnel syndrome of his upper extremities and lumbar 
degenerative spondylosis with associated radicular symptoms 
radiating into his lower extremities.  The VA examiner did 
not link the disorders in his upper or lower extremities to 
any change in blood sugar levels.  As such, service 
connection for numbness in the hands and feet must be denied, 
as there is not basis upon which to grant service connection.  
38 C.F.R. § 3.310, Allen, supra.

As noted, the Veteran has contended he has numbness in his 
feet and hands as a result of his diabetes mellitus, type II.  
However, since the Veteran is a layperson, he is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert, supra..




Compensable disability rating - bilateral sensorineural 
hearing loss

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran contends that his bilateral sensorineural hearing 
loss is more severe than is reflected by his noncompensable 
disability rating, and that it therefore warrants a 
compensable disability rating.  At his hearing, the Veteran 
indicated that he had difficulty hearing if there was 
background noise, that he did not wear hearing aids and that 
he could hear well enough when he was looking directly at 
someone.  

The Veteran was granted service connection for hearing loss 
at an initial noncompensable rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination 
(Maryland CNC) and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85.  

A February 2006 VA audiological report showed the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
70
LEFT
5
10
70
80

The average was 31 in the right ear and 45 in the left ear.  
Speech recognition ability was 96 percent in both ears.  The 
impression was a normal sloping to severe sensorineural 
hearing loss for both ears.  These results warrant findings 
of hearing acuity of Level I in both ears under Table VI, 
commensurate with a noncompensable rating under Table VII of 
38 C.F.R. § 4.84.

As such, the Board finds that the Veteran's service-connected 
bilateral hearing loss does not warrant a higher disability 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
Veteran's service-connected hearing loss meets the criteria 
for a noncompensable rating, and no more, from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

There is no evidence of record that the Veteran's service-
connected bilateral sensorineural hearing loss causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  Thus, 
the preponderance of the evidence is against the assignment 
of a compensable disability rating for the Veteran's 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for prostate cancer, as due to herbicide 
exposure, is denied.

Service connection for diabetes mellitus, type II, as due to 
herbicide exposure, is denied.

Service connection for numbness of the right hand, as 
secondary to diabetes mellitus, type II, is denied.

Service connection for numbness of the left hand, as 
secondary to diabetes mellitus, type II, is denied.

Service connection for numbness of the right foot, as 
secondary to diabetes mellitus, type II, is denied.

Service connection for numbness of the left foot, as 
secondary to diabetes mellitus, type II, is denied.

An initial compensable disability rating for bilateral 
sensorineural hearing loss is denied.





REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran's December 1997 and January 1999 private medical 
records reflect that he was referred by another private 
physician, D.H., M.D.  These records are not part of the 
claims file.  In addition, at his hearing the Veteran 
indicated that he has been receiving ongoing treatment for 
his GERD from a private physician and has received medication 
from a VA medical center.  On remand, the AOJ should attempt 
to obtain these records.

Also, on the occasion of the aforementioned hearing, the 
Veteran testified that symptoms of GERD began while he was in 
the service in Vietnam, but that he did not seek medical 
attention because he felt treatment where he was serving was 
impractical.  He indicated that he began receiving ongoing 
treatment for his GERD symptoms from a private physician 
immediately following his return from service, in 1968.  He 
has also submitted a statement from his wife supporting his 
contention that he has had ongoing GERD.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
Veteran is not offering these contentions in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service symptoms of 
GERD and his treatment following service.  He is competent to 
do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran separated from active duty in October 1968.  His 
service treatment records do not reflect any treatment for or 
a diagnosis of GERD.  Post-service records show ongoing 
treatment for chronic GERD, beginning in December 1997.  He 
underwent a laproscopic cholecystectomy in January 1998 and a 
laproscopic fundoplication in February 1999.  He has been 
receiving treatment for his GERD since that time.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.

In the present case, the Veteran has reported and has 
testified that he began having symptoms of GERD while he was 
serving in Vietnam, and he has submitted a lay statement from 
his wife which supports his assertion that he has had ongoing 
GERD symptoms.  The Board finds his testimony to be credible, 
and that the factors warrant affording the Veteran an 
examination to determine whether his current GERD began 
during or is related to his time on active duty.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4), McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As such, on remand, the Veteran should be afforded a VA 
gastrointestinal examination to determine whether it is as 
likely as not that the Veteran's current GERD began to 
manifest in or is related to his time in service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his GERD.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, the AOJ should attempt to 
obtain the records from D.H., M.D., and 
from his current private physician and 
the VA medical center which is providing 
his medication.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded a 
gastrointestinal examination, by an 
appropriate specialist, to determine 
whether the Veteran's GERD began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The gastrointestinal examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's GERD 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (2) 
the current status of the Veteran's GERD.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


